Petition for Writ of Mandamus Denied and Opinion filed September 1, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00005-CV



IN RE CAROLYN D. DOUGLAS, INDIVIDUALLY AND DERIVATIVELY
    ON BEHALF OF INTEGRA WEALTH ADVISORS, LLC, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-77058

                        MEMORANDUM OPINION

      Relator Carolyn D. Douglas, individually and derivatively on behalf of
Integra Wealth Advisors, LLC filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relators ask this Court to compel the Honorable Fredericka Phillips, presiding
judge of the 61st District Court of Harris County, to vacate the trial court’s
December 17, 2021 order, denying relator’s request to temporarily lift the stay and
hold a hearing on its application for temporary injunction.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.




                                          2